Determination of respondent *558State Liquor Authority dated February 13, 1975, canceling petitioner’s restaurant liquor license, unanimously modified, on the law and as a matter of discretion, to reduce the sanction to bond forfeiture of $1,000 and suspension for 90 days on condition that James Mosley completely divests himself of his interest in the corporate petitioner, and as modified, confirmed, without costs and disbursements. There was substantial evidence to support the administrative determination finding petitioner licensee guilty of Charges 2 through 5 inclusive. However, the penalty imposed, under the circumstances, constituted an abuse of discretion to the extent indicated herein (CPLR 7803, subd 3). James Mosley and his two brothers, David and Willie Mosley, each hold one third of the corporate stock. The corporate licensee had heretofore an unblemished record. Further, the two brothers of James Mosley were not connected with his activities resulting in his criminal conviction. Under these circumstances, divesture by James Mosley of his corporate holdings consonant with the aforesaid may thus serve as the predicate for reduction of the sanction imposed by respondent. Settle order on notice. Concur—Stevens, P. J., Kupferman, Lupiano, Tilzer and Nunez, JJ.